ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
RAF Contracting, Inc.                        )      ASBCA No. 60693
                                             )
Under Contract No. FA3022-l 1-D-0003         )

APPEARANCE FOR THE APPELLANT:                       Brandon J. Clapp, Esq.
                                                     Swift Currie McGhee & Hiers, LLP
                                                     Birmingham, AL

APPEARANCES FOR THE GOVERNMENT:                     Jeffrey P. Hildebrant, Esq.
                                                     Air Force Chief Trial Attorney
                                                    Christopher S. Cole, Esq.
                                                     Senior Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 11 May 2017




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60693, Appeal of RAF Contracting,
Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals